980 So.2d 1053 (2008)
David J. LEVINE, et al., Petitioners,
v.
Janice HIRSHON, etc., et al., Respondent.
No. SC07-1079.
Supreme Court of Florida.
April 17, 2008.
John H. Pelzer of Ruden, McClosky, Smith, Schuster and Russell, P.A., Fort Lauderdale, FL, for Petitioners.
Jay M. Levy of Jay M. Levy, P.A. and Steven M. Toister of the Law Office of Steven M. Toister, Miami, FL, for Respondent.
PER CURIAM.
We originally accepted jurisdiction to review Phillips v. Hirshon, 958 So.2d 425 (Fla. 3d DCA 2007), pursuant to article V, section 3(b)(4) of the Florida Constitution. See Phillips v. Hirshon, 963 So.2d 227 (Fla.2007) (granting review). However, upon further consideration, we have determined that we should exercise our discretion to discharge jurisdiction in this cause. Accordingly, jurisdiction is discharged and this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.